Filed 11/20/19                                                                                         Case 16-10015                                   Doc 780



                                                                      1 3
                                                                        WEILAND GOLDEN GOODRICH LLP
                                                                      2 Jeffrey I. Golden, State Bar No. 133040
                                                                        jolden@wgllp.com
                                                                      3 Beth E. Gaschen, State Bar No. 245894
                                                                        bgaschen@wgllp.com
                                                                      4 Ryan W. Beall, State Bar No. 313774
                                                                        rbeall@wgllp.com
                                                                      5 650 Town Center Drive, Suite 600
                                                                        Costa Mesa, California 92626
                                                                      6 Telephone 714-966-1000
                                                                        Facsimile      714-966-1002
                                                                      7
                                                                        Attorneys for Debtor
                                                                      8 Southern Inyo Healthcare District

                                                                      9                        UNITED STATES BANKRUPTCY COURT
                                                                     10                         EASTERN DISTRICT OF CALIFORNIA
                                                                     11                                SACRAMENTO DIVISION
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 In re                                     Case No. 1:16-bk-10015-FEC
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 SOUTHERN INYO HEALTHCARE                  Chapter 9
                                                                        DISTRICT,
                                                                     14                                           WGG-5
                                                                                  Debtor.
                                Tel 714-966-1000




                                                                     15                                           STIPULATION TO CONTINUE THE
                                                                                                                  HEARING ON SECOND AMENDED
                                                                     16                                           DEBTOR'S MOTION FOR ORDER
                                                                                                                  ESTIMATING CONTINGENT OR
                                                                     17                                           UNLIQUIDATED CLAIMS UNDER 11
                                                                                                                  U.S.C. SECTION 502(c)
                                                                     18
                                                                                                                  Current Hearing Date:
                                                                     19                                           Date:    December 17, 2019
                                                                                                                  Time:    9:00 a.m.
                                                                     20                                           Place:   501 I. Street
                                                                                                                           Sacramento, CA
                                                                     21                                                    Courtroom 28

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1244772.1                               1                            STIPULATION
Filed 11/20/19                                                                                             Case 16-10015                                             Doc 780



                                                                      1 TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES BANKRUPTCY

                                                                      2 JUDGE, AND ALL OTHER INTERESTED PARTIES:

                                                                      3           Southern Inyo Healthcare District (“District”), Healthcare Conglomerate Associates,

                                                                      4 LLC (“HCCA”), and Vi Healthcare Finance, Inc. (“Vi,” collectively with the District and

                                                                      5 HCCA, the “Parties”) by and through their undersigned counsel, submit this Stipulation to

                                                                      6 Continue the Hearing on the Second Amended Debtor’s Motion for Order Estimating

                                                                      7 Contingent or Unliquidated Claims Under 11 U.S.C. Section 502(c) (“Stipulation”).

                                                                      8                                            RECITALS
                                                                      9           A.    The District filed a chapter 9 bankruptcy petition in this district, commencing

                                                                     10 case number 1:16-bk-10015-FEC, on January 4, 2016. An Order for Relief Under Chapter

                                                                     11 9 was issued by the Court on July 12, 2016.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           B.    On October 22, 2019, the District filed its Second Amended Debtor’s Motion
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 for Order Estimating Contingent or Unliquidated Claims Under 11 U.S.C. Section 502(c)

                                                                     14 (“Motion”).
                                Tel 714-966-1000




                                                                     15           C.    On October 30, 2019, HCCA and Vi filed an application to continue the

                                                                     16 hearing on the Motion (“Application to Continue”). The Application to Continue was

                                                                     17 approved by order entered on October 31, 2019, and the hearing on the Motion was

                                                                     18 continued to December 17, 2019 at 9:00 a.m.

                                                                     19           D.    The Parties have reached a settlement of all of their disputes, including the

                                                                     20 Motion, and are in the process of documenting that settlement. In order to provide time to

                                                                     21 have that settlement documented, the Parties have agreed to continue the hearing on the

                                                                     22 Motion for 60 days to conserve time and resources of the Parties and the Court.

                                                                     23 ///

                                                                     24 ///

                                                                     25 ///

                                                                     26

                                                                     27

                                                                     28
                                                                          1244772.1                                     2                                  STIPULATION
Filed 11/20/19   Case 16-10015                           Doc 780




                                 /s/ Jeffrey I. Golden
